Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.83 Filed 02/02/21 Page 1of11

United States District Court

Western District of Missouri PAIGE WYMORE-WWYNN, CLK
U.S. DISTRICT COURT
WEST DISTRICT
Case No. OF MISSOURE

 

Robert Taylor

complaint
The City of Three Rivers

)
a political subdivision and )
Justin Holbrook an individual )

)

Defendants

Introduction

1. This is a civil rights action filed by Robert Taylor whose rights under the first, fourth, and fourteenth
Amendments to the United States Constitution were violated when his residence was wrongfully
searched by Saint Joseph County Michigan drug task force.

2. This complaint alleges that Justin Holbrook of Three Rivers Police Department and the City of
Three Rivers Michigan, violated Title II of the Americans With Disabilities Act(“ADA”), 42 U.S.C.
Sections 12131 — 12134, when Defendant Justin Holbrook failed to reasonably accommodate Plaintiff
Robert Taylor’s disabilities during an January 16, 2018, interaction that initiated surveillance and search
of Plaintiff Robert Taylor’s domicile on Janurary 31, 2018.

3. Defendant Justin Holbrook and the City of Three Rivers Michigan failed to prevent SaintJoseph
County Michigan Law Enforcement Officer Brandon Dahl From using a task force consisting of Three
Rivers and Saint Joseph County law enforcement officers to repeatedly trespass the posted
property of Robert Taylor, eventually and unlawfully illegally entering his residence,

(1)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 1of11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.84 Filed 02/02/21 Page 2 of 11

4, That the actions of DefendantJustin Holbrook and Brandon Dahl did perpetuate the discrimination

of Saint Joseph County, Michigan Sheriff's Department deputy reserve John David Overton, parties

known to each other and residents of City of Three Rivers.

5. That when conducting the search, law enforcement officials did, based on disability, inflict extreme

duress upon Robert Taylor, causing pain and suffering.

6. This is an action for money damages brought pursuant to 42 U. S.C. Sec. 1985(3), the First,

Fourth, and Fourteenth Amendments to the Constitution of the United States, ADATitle I|

12131-12134, and under the common law of the State of Michigan against the City of Three Rivers and

Justin Holbrook.

JURISDICTION AND VENUE

7, This action arises under federallaw and the First, Fourth, and Fourteenth Amendments to the

United States Constitution.

8. The jurisdiction of this court is invoked pursuant to 28 U.S. C. Sections 1331,1332, and 1343

and on the supplemental jurisdiction of this court to entertain claims arising understate law pursuant to
28 U.S.C. Section 1367. 5. Venue is proper in this district because it is where Robert Taylor resides.

9. The defendant City of Three Rivers is a Municipal Corporation in the State of Michigan.

10. The defendantJustin Holbrook is a law enforcement officer working as a police officer for the

City of Three Rivers, Michigan and is otherwise suijuris.

(2)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 2 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.85 Filed 02/02/21 Page 3 of 11

THE PARTIES
11. Plaintiff Robert Taylor is 64 years of age. Robert Taylor is knownto suffer from physical and
mental health disabilities.
12. That because of disability, Plaintiff Robert Taylor is known to utilize a walking aid while being
be accompanied by a service companion.
13, That because of disability, Plaintiff Robert Taylor relies on St. Joseph County Transit service at
his residence.
14, Atthe time of the incident Plaintiff Robert Taylor had beenaresident of Three Rivers,
Michigan for a period of less than 90 days.
15. That prior to his move to Three Rivers Michigan, Plaintiff Robert Taylor was an unknown
individual to the City of Three Rivers and its entities.
16.
17. Defendant City of Three Rivers has denied Plaintiff Robert Taylor any opportunity of impartial
adjudication.
Defendant police officer Justin Holbrook was at all times relevant to this complaint a
certified law enforcement in the State of Michigan. At the time of this incident, he was duly
appointed and acting as a police officer of the City of Three Rivers Police De partment, acting
under color of law, to wit, under color of statutes, ordinances, regulations, policies, custom

and usages of the State of Michigan and/or the City of Three Rivers Police Department.

(3)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 3 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.86 Filed 02/02/21 Page 4 of 11

19. At the time of the incident, Defendant Justin Holbrook in addition to his regular duties as a law
enforcement official, was assigned duties of ordinance enforcement and animalcontrol the
City of Three Rivers, Michigan
20. —Atall material times, Defendants City of Three Rivers and Justin Holbrook were
engaged in conduct that was the proximate cause of the violations of plaintiff's federally
protected rights and damages suffered there from.
21. Brandon Dahl is an employee of Saint Joseph County, Michigan.
22. Brandon Dahl is a member of the Saint Joseph County Sheriff’s Department drug task force.
23. John David Overton is a Saint Joseph County Sheriff Deputy reserve law enforcement officer.
24. John David Overton is known to Defendants Justin Holbrook and the City of Three Rivers.
25. Prior to the incident John David Overton was operating a commercial enterprise in the
residential zoned district of which the Plaintiff Robert Taylor resides.
26. This enterprise was a trucking operation being conducted on City of Three Rivers property and
the private property of John David Overton.
27. That this operation of commercial enterprize blocked access by public transportation vehicles
to the residence in which the Plaintiff Robert Taylor resides.
28. That the Plaintiff Robert Taylor requested the City of Three Rivers address the zoning violations

of John David Overton.

(4)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 4 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.87 Filed 02/02/21 Page 5 of 11

29. Saint Joseph County Sheriff deputy reserve John David Overton, with uncles Don Grady
Overton, and Michael James Overton, did initiate a pattern of conduct retaliating for complaint to City
of Three Rivers Zoning Commission by the Plaintiff Robert Taylor.

31. All three parties are known to Justin Holbrook and City of Three Rivers.

STATEMENT OF FACTS
A. Request for reasonable accommodations.
32. Onor about January 13, 2018, Plaintiff Robert Taylor alerted defendant Justin Holbrook to ongoing
harassment by the Overton’s.

33. Defendant Justin Holbrook was verbally advised the Overton’s were see king to discriminate against
Plaintiff Robert Taylor because of disability.

34. Defendant Justin Holbrook was verbally advised the Overton's were retaliating forthe

cessation of the commercial operation conducted in residential area.

35. On January 16, 2018, Plaintiff Robert Taylor did in writing to the city of three Rivers request
reasonable accommodations for access to public transportation.

37, On January 16, 2018, Plaintiff Robert Taylor did in writing to Defendant Justin Holbrook, advised
Defendantt Justin Holbrook of the immunities given Plaintiff Robert Taylor by the possession of a
Michigan medical marijuana program card.

38. OnJanuary 17, 2018, the Defendant City of Three Rivers, Michigan did immediately begin
surveillance of the Plaintiff Robert Taylor.

B. On Janurary 31, 2018: The search at 708 Tenth St.

(5)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 5of11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.88 Filed 02/02/21 Page 6 of 11

39. On janurary 31, 2018, Robert Taylor was receiving services from Three Rivers Public Library
when he received a call from Saint Joseph County Michigan Sheriff Deputy Brandon Dahl.
40. Brandon Dahl did inform plaintiff Robert Taylor that he, Brandon Dahl, was in

Robert Taylor's house at 708 Tenth St. in the City of Three Rivers, Michigan.
41. Brandon Dahl did then deny plaintiff Robert Taylor services at Three Rivers Public Library.

42. Brandon Dahl did demand the immediate presence of Robert Taylor at his residence at 708
Tenth St. in the City of Three Rivers MI.
43, Plaintiff Robert Taylor was denied reasonable accommodations when forced by the threat of
arrest to bicycle the mile to his residence while being accompanied by service companion.
44. Plaintiff Robert Taylor upon arrival at his residence at 708 Tenth St in the City of Three Rivers,
Michigan finds various personnel of the Saint Joseph County drug task force in his residence.
45. Brandon Dahl claimed the door of the residence owned by Plaintiff Robert Taylor was
unlocked.
46. Brandon Dahl claimed a marijuanaleaf in frontyard of residence owned by Plaintiff Robert
Taylor was cause for search.
47. Brandon Dahl did then attempt to harass Plaintiff Robert Taylor for minimal amount
of medical marijuana found in the residence.
48. This harassment motivated by possession of medical marihuana card by Plaintiff Robert Taylor.
49. Verification of Plaintiff Robert Taylor's status as registered participant in the State of

Michigan’s medical marijuana program was performed.

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 6 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.89 Filed 02/02/21 Page 7 of 11

C. The City of Three Rivers history of misconduct

50. City of Three Rivers Police Department personnel were observed by the Plaintiff Robert Taylor
on repeated occasions surveilling property at 708 10th St Three Rivers MI.

51. City of Three Rivers Police Department denies involvementin the search of Plaintiff Robert
Taylor's residence.

52. The City of Three Rivers Police Department denies Plaintiff Robert Taylor access to complaint
process including ADA title II.

53. Saint Joseph County Sheriff's Department claims any photographs taken during investigation
were uploaded to OneDrive by Three Rivers Police Department and are therefore inaccessible
to Freedom of Information Act request submitted by Plaintiff Robert Taylor to the County of Saint
Joseph.

54. Three Rivers Police Department denied Plaintiff Robert Taylor reasonable accommodations by

refusing to accompany City of Three Rivers water department employee on January 30, 2018 service call
at the residence of Plaintiff Robert Taylor.

55. Three Rivers Police Department, and it’s employee Dawn Rice, had previous to the incident On
January 31, 2018, submitted a false accident report to the state of Michigan in a failed effort to ticket
Plaintiff Robert Taylor for being involved in a minor traffic accident with Harvey Lavergne Marshburger,

a person known to the City of Three Rivers.

(7)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 7 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.90 Filed 02/02/21 Page 8 of 11

56. Three Rivers Police Department had previous to the incident on January 31, 2018, attempted to
cite Plaintiff Robert Taylor for a covered motor vehicle on his property at the bequest of Michael James
Overton.

57. Three Rivers Police Department had previous to the incident on January 31, 2018, allowed officer
Fuller and officer Dibble to illegally detain Plaintiff Robert Taylor, causing a loss of liberty while
performing unlawful background check.

58. The Three Rivers Police Department had previous to the incident on January 31, 2018, denied
Plaintiff Robert Taylor accommodations and relief from the harassment of Don Grady Overton onor

about December 16, 2017.

Count |
42 U.S. C. Section 1983 First Amendment violation for retaliation against Defendant Holbrook
56. Plaintiff realleges paragraphs 1 through 58 and incorporates them by reference herein.
57. While defendants Justin Holbrook and was acting under color of law As a police officer for the City
of Three Rivers, he deprived plaintiff Robert Taylor of rights secured to him underthe First Amendment
of the United States of Constitution.
58. The defendant Justin Holbrook unlawfully and without cause initiate the unlawful search of the
plaintiff Robert Taylor’s resident in retaliation for the use of free speech.
59. That the plaintiff Robert Taylor suffered injury as a result of the unlawful search.
60. That the conduct of defendantJustin Holbrook violated plaintiff Robert Taylor’s right to
free speech as guaranteed by the 1st and 14th amendmentsto the

Constitution of the United States and for which 40 2U. S.C. Section 1983 provides a remedy.

(8)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 8 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.91 Filed 02/02/21 Page 9 of 11

Wherefore, plaintiff respectfully requests this court to award parentheses (a) reasonable and
Appropriate compensation to read damages, (b) unity damages against defendant Justin Holbrook
(c)plaintiffs costs, expenses and reasonable attorney fees pursuant to 40 2U. S. C. Section

1988 and (d) such other and further relief as this court deems necessary and proper.

Count Il

42 U.S.C. Sec. 1983. 14th amendment violation against Defendant Justin Holbrook
61. Plaintiff realleges paragraphs 1 through 58 and incorporates them for by reference herein.
62. While defendant Justin Holbrook was acting under color of law as a police officer for the City of
Three Rivers, he deprived Plaintiff Robert Taylor of rights secured to him underthe 14th amendmentto
the United States Constitution.
63. Defendant Justin Holbrook did unlawfully deprive Robert Taylor immunities of the citizens of the
United States while denying equal protection of laws.
64. Plaintiff Robert Taylor suffered damages and injury as a result of the deprivation of immunities.
65. Wherefore, the plaintiff respectfully requests this court to award (a) reasonable and appropriately
compensated degree damages, (b) punitive damages against defendant Justin Holbrook, and (c)
plaintiffs costs expenses and reasonable attorney fees pursuant to 42U. S. C. Section 1988 and (d) such

otherand further relief as this court deems necessary and proper,

Count Ill
42 U. S.C. Section. 1983 fourth amendment violation against defendant Justin Holbrook
66. Plaintiff realleges paragraphs 1 through 58 and incorporates them by reference herein.
67. While defendant Justin Holbrook was acting under color of law as a police officer for the City of
Three Rivers, he deprived plaintiff Robert Taylor of rights secured to him under the fourth amendment
to the United States Constitution.
68. Defendant Justin Holbrook unlawfully and without cause, deprived plaintiff of his right to be secure

against unreasonable searches.

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 9 of11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.92 Filed 02/02/21 Page 10 of 11

69. That the conduct of Justin Holbrook violated Robert Taylor’s established right to be immune from
en route unreasonable search of his house as guaranteed by the fourth amendmentto the Constitution
United States and for which 42 U.S.C. Section 1983 provides aremedy.

Wherefore, plaintiff respectfully requests this court to award (a) reasonable and appropriately
compensated Tory damages, (b) punitive damages against defendant Justin Holbrook, (c) plaintiffs costs
and expenses and reasonable attorney fees pursuant to 40 2U. S. C. Section 1988 and (d) such other and

further relief as this court deems necessary and proper.

Count IV
42 U.S. C. Section 1983, Americans With Disabilities Act, title II against defendant Justin Holbrook
70. Plaintiff realleges paragraphs 1 through 58 and incorporates them by reference herein.
71. While defendant Justin Holbrook was acting undercolor of law as a police officer for City of Three
Rivers, he deprived plaintiff Robert Taylor of his rights pursuant to Americans With Disabilities Act title II.
72. The defendant Justin Holbrook unlawfully and without probable cause did retaliate against plaintiff
Robert Taylor for exercising his rights under the ADA.
73. That the plaintiff Robert Taylor suffered injury as a result of this retaliation.
74, The conduct of defendant Justin Holbrook violated plaintiff Robert Taylor’s establish right to be free
from retaliation or coercion as guaranteed by Americans with disability act title II, §§ 12131 — 12134
and for which 40 2U. S. C. Section 1983 provides a remedy.
Wherefore, plaintiff respectfully requests this court to award (a) reasonable and appropriate
compensatory damages, (b) punitive damages against defendant Justin Holbrook, (c) plaintiffs costs,
expenses and reasonable fees pursuant to 42 U.S. C. Section 1988, and (d) such other and further relief
as this court deems necessary and proper.
Count V
State tort of negligent supervision and retention against defendant City of Chree Rivers
75. Plaintiff Robert Taylor realleges paragraphs 1 through 74 and incorporates them by reference

Herein.

(10)

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 10 of 11
Case 1:21-cv-00355-HYJ-RSK ECF No. 4-2, PagelD.93 Filed 02/02/21 Page 11 of 11

76. The defendant city has a duty to protect individuals from acts of retaliation and loss of immunity by
police officers the city employees.

77. During the course of the city’s employment of defendant Justin Holbrook, the city knew or had
reason to know that defendant Holbrook was conducting himself in the interest of self and others.

78. The city breached its duty of reasonable care by:(a) ignoring the actions of Justin Holbrook as a
police officer; (b) failing to restrain defendant Justin Holbrook for committing acts of misconduct
including unreasonable search against the disabled members of the public; (c) failing to train and or
retrain defendant Justin Holbrook and (d) failing to properly supervise and counsel defendant Holbrook
79. Asa direct and proximate cause of the wrongfulacts and omissions of the defendant city, plaintiff
Robert Taylor suffered damages.

80. Wherefore, plaintiff respectfully requests this court to award (a) reasonable and appropriate
compensatory damages, (b) plaintiff’s costs and expenses and reasonable attorneys fees pursuant to 42

U.S.C. Section 1988, and (c) such other and further relief as this court deems necessary and proper.

Demand for jury trial
Plaintiff Robert Taylor hereby demands a jury trial as to all issues triable by ajury.

Respectfully submitted,

BY: Robert Taylor

rmt99975@yahoo.com
2546 W. Lincoln St.
Springfield, MO. 65806

269-503-5338

Case 6:21-cv-03025-SRB Document 1-5 Filed 01/29/21 Page 11 of 11
